DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 9-13 in the reply filed on 11/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement mailed 11/04/2022 is still deemed proper and is therefore made FINAL. Claim(s) 14-20 are withdrawn from further consideration.

Response to Amendment
The Amendment filed 11/10/2022 has been entered.  Claim(s) 1-8 have been canceled.  New claim(s) 21-28 have been added.  Claims 26-28, which are dependent upon claim 14, are withdrawn. Accordingly, claim(s) 9-28 are currently pending in the application.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10, 12-13, and, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner (US 2017/0182712).
Regarding claim 9-10, Scribner teaches a method wherein a print head 104 comprising a reinforcement head 506 is configured to produce reinforcement structures 407 via the application of directed energy (discharging a material from an outlet of a print head to form the object) ([0062]). The additive manufacturing system moves in the machine direction (moving the print head in a normal direction during the discharging) (Fig. 5; [0019], [0062]). Figure 5 discloses the working layer 403 (material discharging from the print head) being exposed to the directed energy source 502 (cure energy) of the print head 104 at a first location trailing the reinforcement head 506 relative to the machine direction. 
Although Scribner does not specify exposing the material discharging from the print head to a cure energy at a second location trailing the first location relative to the normal direction nor wherein the first and second locations are adjacent the outlet, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the directed energy source taught by Scribner such that the duplicate directed energy source exposed the working layer to cure energy at an adjacent second location trailing the reinforcement head, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claims 12-13, as applied to claim 1, Scribner does not specify wherein exposing the material discharging from the print head includes directing a first amount of cure energy to the first location and a second amount of energy that is different from the first amount of cure energy to the second location nor wherein exposing the material discharging from the print head includes directing cure energy to a greater area at the first location than cure energy directed to the second location.
However, Scribner teaches that the depth of reinforcing structures 403 may be set by controlling the amount of time the surface of working layer 403 is exposed to directed energy 504 ([0065]). This may be accomplished for example by pulsing or otherwise controlling the emission of directed energy by directed energy source 502, controlling the power level of such directed energy, and/or by controlling the rate at which reinforcement head 306″ is moved relative to a surface of working layer 403 ([0065]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the print head in order to direct a first amount of cure energy to the first location and a second amount of energy that is different from the first amount of cure energy to the second location and to direct cure energy to a greater area at the first location than cure energy directed to the second location since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claim 21, as applied to claim 9, although Scribner does not specify directing cure energy to a first area at the first location directing cure energy to a second area at the first location, wherein the first area has a size different than the second area, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the print head taught by Scribner, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim(s) 11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scribner (US 2017/0182712), as applied to claim 9, and in further view of Karpas (US 2015/0217517).
Regarding claim 11, as applied to claim 9, Scribner does not specify wherein exposing the material discharging from the print head includes directing cure energy from at least one remotely located source through first and second tubes to the first and second locations, respectively.
However, in the same field of endeavor, additive manufacturing, Karpas teaches a method wherein an additive manufacturing apparatus that utilizes fiber optic cables to deliver electromagnetic waves to the constituent material as it is extruded through the nozzle (Fig. 6; [0071]). In particular, the additive manufacturing apparatus includes a nozzle 602 and a subassembly 604 that is used to expose the constituent material 606 that is extruded through the nozzle to electromagnetic radiation of a particular wavelength (Fig. 6; [0071]). Notably, the subassembly includes fiber optic cables 608 that transmit electromagnetic waves originating from a source (not shown) to the subassembly 604 (Fig. 6; [0071]). In this way, the source of electromagnetic radiation is decoupled from the nozzle (Fig. 6; [0071]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the print head taught by Scribner by including fiber optic cables to deliver electromagnetic waves to the constituent material as it is extruded through the nozzle as taught by Karpas such that the source of electromagnetic radiation is decoupled from the nozzle.
Regarding claims 22-25, as applied to claim 11, Scribner does not specify wherein directing cure energy from at least one remotely located source through first and second tubes to the first and second locations, respectively, includes: directing cure energy from a first remotely located source through the first tube to the first location; and directing cure energy from a second remotely located source through the second tube to the second location; wherein the first remotely located source is configured to provide at least one of a type or a level of energy that is different from what is provided by the second remotely located source; wherein the energy provided by the first remotely located source is sufficient to cure only an outer shell of the material; nor wherein the energy provided by the second remotely located source is sufficient to through-cure the material.
However, Scribner teaches that the depth of reinforcing structures 403 may be set by controlling the amount of time the surface of working layer 403 is exposed to directed energy 504 ([0065]). This may be accomplished for example by pulsing or otherwise controlling the emission of directed energy by directed energy source 502, controlling the power level of such directed energy, and/or by controlling the rate at which reinforcement head 306″ is moved relative to a surface of working layer 403 ([0065]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the print head taught by Scribner in view of Karpas in order to provide a remotely located source direct a first amount of cure energy to the first location and a second amount of energy that is different from the first amount of cure energy to the second location; to direct cure energy to a greater area at the first location than cure energy directed to the second location; and to control the first and secondly remotely located source since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743